RICHARD L. HOLMES, Retired Appellate Judge.
This is a divorce case.
The wife appeals, contending that the trial court abused its discretion in the division of property. We affirm.
No useful purpose would be served in detailing the facts pertinent to this appeal.
It is well settled that the trial court is given broad discretion when it is dividing the property and awarding alimony in cases such as the present case. Shelton v. Shelton, 595 So.2d 900 (Ala.Civ.App.1992). The determinations of the trial court will be reversed only upon a showing that there was an abuse of discretion. Shelton, 595 So.2d 900. The property division does not have to be equal, only equitable. Shelton, 595 So.2d 900.
We have reviewed the record in this case. We find that the trial court did' not abuse its discretion in determining the property division and, in fact, we find that the division of property is equitable.
This case is due to be affirmed.
The foregoing opinion was prepared by Retired Appellate Judge RICHARD L. HOLMES while serving on active duty status as a judge of this court under the provisions of § 12 — 18—10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.